Citation Nr: 0510732	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  02-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus (DM).

2.  Entitlement to service connection for 
hypercholesterolemia, to include as secondary to the service-
connected DM.

3.  Entitlement to an initial rating greater than 20 percent 
for service-connected DM with diabetic retinopathy, for the 
period from June 28, 1993 to August 31, 2000.

4.  Entitlement to a rating greater than 40 percent for 
service-connected DM with diabetic retinopathy, from 
September 1, 2000.

5.  Entitlement to an initial rating greater than 10 percent 
for service-connected right lower extremity peripheral 
neuropathy (PN).

6.  Entitlement to an initial rating greater than 10 percent 
rating for service-connected left lower extremity PN.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1969.

This appeal to the Board of Veterans Appeals (Board) arises, 
in part, from a September 2001 rating action that granted 
service connection for DM and assigned an initial 20 percent 
rating from July 9, 2001.  A Notice of Disagreement (NOD) 
with the effective date of the grant of service connection 
and the initial 20 percent rating assigned was received in 
October 2001.  By rating action of December 2001, the RO 
assigned an earlier effective date of June 28, 1993 for the 
grant of service connection for DM, and assigned an initial 
20 percent rating from that date to August 31, 2000; the RO 
also assigned an initial 40 percent rating from September 1, 
2000.  

This appeal also arises from that December 2001 rating action 
that denied service connection for hypertension and 
hypercholesterolemia as secondary to the service-connected 
DM, but granted service connection for right and for left 
lower extremity PN and assigned each an initial 10 percent 
rating from June 18, 2001.  A NOD with the denials of service 
connection and the initial 10 percent ratings assigned for PN 
was received in February 2002.  A Statement of the Case (SOC) 
was issued in May 2002, and a Substantive Appeal was received 
in July 2002.  

In September 2003, the Board remanded these matters to the RO 
for further development of the evidence and for due process 
development.  A Supplemental SOC (SSOC) was issued in April 
2004, reflecting the RO's continued denials of service 
connection and higher ratings for DM and bilateral lower 
extremity PN.

The Board has characterized the claims for higher initial 
ratings for DM and for right and left lower extremity PN in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Inasmuch as higher ratings are available for DM at 
each stage under consideration, and for and right and left 
lower extremity PN, and the veteran is presumed to seek the 
maximum available benefits for these disabilities, claims for 
higher rating, at each stage, remain viable on appeal.  Id; 
AB v. Brown,   6 Vet. App. 35, 38 (1993).  Hence, the Board 
characterizes the appeal as to these matters as involving the 
matters identified on the title page of the decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  The record includes an uncontradicted VA medical opinion 
that it is at least as likely as not that the veteran suffers 
from additional hypertension due to aggravation by his 
service-connected DM.

3.  The record includes an uncontradicted VA medical opinion 
that it is at least as likely as not that the veteran suffers 
from additional hypercholesterolemia due to aggravation by 
his service-connected DM.

4.  For the period from June 28, 1993 to May 6, 1996, the 
veteran's DM with diabetic retinopathy was controlled by a 
moderate insulin or oral hypoglycemic agent dosage and a 
restricted (maintenance) diet, without impairment of health 
or vigor or limitation of activity; these symptoms are 
indicative of disability not more than moderately-severely 
disabling.

5.  For the period from May 7, 1996 to August 31, 2000, the 
veteran's DM with diabetic neuropathy required no more than 
insulin or an oral hypoglycemic agent and a restricted diet.  

6.  Since September 1, 2000, the veteran's DM with diabetic 
neuropathy has required no more than a large insulin dosage, 
a restricted diet, and careful regulation of activities 
(i.e., avoidance of strenuous occupational and recreational 
activities); these symptoms are indicative of disability not 
more than moderately-severely disabling.

7.  The veteran's noncompliance with a VA treatment regimen 
prescribing non-weight bearing has caused exacerbation of his 
right lower extremity PN.  

8.  The veteran's noncompliance with a VA treatment regimen 
prescribing non-weight bearing has caused exacerbation of his 
left lower extremity PN..


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for hypertension as secondary 
to service-connected DM are met.  38 U.S.C.A.       §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303(d), 3.310(a) (2004).  

2.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for hypercholesterolemia as 
secondary to service-connected DM are met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303(d), 3.310(a) (2004).  

3.  The criteria for an initial rating in excess of 20 
percent for DM with diabetic retinopathy, for the period from 
June 28, 1993 to August 31, 2000 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.119, Diagnostic Code 7913 (as in effect prior to and 
since May 7, 1996).  

4.  The criteria for an initial rating in excess of 40 
percent for DM with diabetic retinopathy from September 1, 
2000 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 
7913 (as in effect prior to and since  May 7, 1996).  
  
5  The criteria for an initial rating in excess of 10 percent 
for right lower extremity PN have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8521 (2004).

6.  The criteria for an initial rating in excess of 10 
percent for left lower extremity PN have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.124a, Diagnostic Code 8521 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

Through the July 2001 RO letter, September and December 2001 
rating actions, the March 2002 RO letters, the May 2002 SOC, 
the August 2002 and February 2004 RO letters, the April 2004 
SSOC, and the November 2004 RO letter, the veteran and his 
representative were variously notified of the law and 
regulations governing entitlement to the benefits sought on 
appeal, the evidence that would substantiate his claims, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit information and evidence.  

Additionally, the July 2001 RO letter, May 2002 SOC, the 
February 2004 RO letter,  and the April 2004 SSOC variously 
informed the veteran of what the evidence had to show to 
establish entitlement to the benefits he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claims; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter documents specifically informed the appellant of the 
VCAA's requirements, and notified him that he could help with 
his claims by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
February 2004 RO letter specifically notified the veteran to 
submit any additional evidence that he had regarding the 
disabilities at issue.  Accordingly, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by VA has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA;   (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
VA that the claimant provide any evidence in his possession 
that pertains to the claim(s).  As indicated above, all four 
notice requirements have been met with respect to each issue 
on appeal.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not provided to the veteran prior to 
the 2001 rating actions on appeal.  However, the Board finds 
that any lack of full, pre-adjudication notice in this case 
does not prejudice the veteran in any way.  

As indicated above, the rating actions, several RO letters, 
the SOC, and the SSOC issued between 2001 and 2004 have 
repeatedly explained to the veteran what was needed to 
substantiate his claims.  As a result of RO development and 
the Board's September 2003 Remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claims in April 2004 on the basis of all the evidence of 
record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining extensive VA medical and examination records from 
1993 to 2004.  The veteran and his representative have also 
provided pertinent medical records in connection with this 
appeal.  In a March 2004 statement, the veteran's 
representative reported that he had no additional medical 
evidence to submit in connection with the claims.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of each of the claims now 
under consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Background

On July 1993 VA examination, the veteran was noted to be 
working on a part-time basis in the food service industry, 
and he stated that he had lost no time from work due to 
medical problems.  He had not previously been treated with 
insulin for DM.  On current examination, the veteran was 
obese and weighed 278 pounds.  Carriage, posture, and gait 
were normal.  The feet were normal.  The diagnoses included 
DM, uncontrolled on oral medication.

July 1995 VA outpatient records reflect the veteran's 
complaints of bilateral foot numbness.  Electromyographic 
testing revealed evidence of lower extremity sensory/motor 
distal polyneuropathy.  In August, the veteran was treated 
with insulin twice per day for DM.  He weighed 273 pounds.  
In October, his DM was assessed to be in fair control with 
insulin.  

January 1996 VA outpatient records reflect that the veteran 
then weighed 289 pounds.  In February, he weighed 284 pounds.  
The DM was assessed to be in fair control with insulin.  A 
diet was planned.  In March, the assessment was insulin-
dependent DM with PN.  In May, he weighed 276 pounds.  The 
assessment was that the veteran's glucose control was much 
improved with additional medication.  In September, he 
weighed 266 pounds.  The veteran's glucose control was 
assessed as very good, and the examiner commented that the 
veteran had taken charge of his DM management.  Diet control 
and exercise were encouraged, and the veteran was discharged 
from the DM clinic.  In October, his DM was assessed to be 
controlled with medications, and he was instructed to attend 
a weight reduction clinic.

January 1997 VA outpatient records reflect the veteran's 
complaints of pain and cold sensations in both arms and legs, 
a "pinch" sensation in the hands and feet, and decreased 
sensation in both feet.  The assessment was question of PN.  
In February, his DM was assessed to be in fair control.  In 
May, the DM was assessed to be controlled.  In June, the 
veteran weighed 269 pounds.  His glucose readings 
demonstrated good control of DM with insulin and another 
medication.  He was noted to be very compliant with his diet.  
In September, he weighed 262 pounds.  He stated that he took 
insulin and that his blood sugars had been stable for quite 
some time.  His diet was noted to be very poor, and he needed 
diet counseling.  In November, he weighed 267 pounds.  In 
December, he weighed 265 pounds.

March 1998 VA outpatient records reflect that the veteran 
then weighed 272 pounds.  In April, he weighed 270 pounds.  
Examination of the eyes showed no diabetic retinopathy.  The 
assessments included poorly-controlled Type 2 DM, and PN.  In 
July, he weighed 270 pounds.  Eye clinical evaluation in 
August revealed no background diabetic retinopathy.

March 1999 VA outpatient records show that the veteran was 
using prescribed DM medications appropriately.  Eye clinical 
evaluation in June showed mild background diabetic 
retinopathy.  In November, he weighed 282 pounds.

March 2000 VA outpatient records reflect that the veteran 
then weighed 276 pounds.  His DM was assessed to be in fair 
control.  Eye clinical evaluation showed DM and cotton spot 
macular edema of the left eye.  In April, he weighed 273 
pounds.  In September, he weighed 279 pounds.  Eye clinical 
evaluation in November showed background diabetic retinopathy 
without cotton spot macular edema.  In December, the veteran 
complained of pain and swelling in the right foot.  The 
diagnosis was possible callous.  X-rays of both feet showed 
bilateral dorsal and plantar spurs, and bilateral hallux 
valgus, hammertoe, and mallet toe deformity of both feet.

April 2001 VA outpatient records show that the veteran was 
counseled on weight control and told that he needed to lose 
weight.  Diabetic foot inspection showed normal color and no 
lesions.  In August, he weighed 265 pounds.  He had not been 
seen in the diabetes clinic in a long time. 

The report of an October 2001 VA examination notes that the 
veteran was on a restricted diet for his DM, but he did not 
follow it too rigorously, and there was no restriction of his 
activities due to DM.  He denied ever having had diabetic 
ketoacidosis or hypoglycemic reactions.  He gave was a 
several year history of tingling and numbness of both lower 
extremities.  He took insulin and another medication twice 
per day.  He saw DM care providers approximately every 2 to 3 
months.  There was no anal pruritis.  On examination, the 
veteran weighed 268 pounds, which represented neither a gain 
nor a loss during the last year.  Gait was slow due to foot 
pain.  Skin examination showed tinea pedis infection in the 
feet.  All sensations were impaired in a stocking 
distribution in both lower extremities, which findings were 
compatible with neuropathy.  Foot X-rays revealed hammertoe 
and hallux valgus deformity and spurs on both sides.  The 
final diagnosis was maturity-onset type 2 DM, treated with 
medications including insulin, with definite evidence of 
neuropathy (which was at least as likely as not diabetic in 
origin) and probable diabetic retinopathy, but no definite 
evidence of diabetic retinopathy by current fundoscopic 
examination.  A normal renal function and the absence of 
microalbuminuria suggested that the veteran did not have 
significant diabetic nephropathy.

On October 2001 VA neurological examination, the veteran 
complained of severe burning pain and mildly decreased 
sensation in both feet.  He denied weakness and 
incoordination.  On examination, power, tone, and bulk were 
normal in the lower extremities.  Sensory examination showed 
marked decrease in vibration and position sense, and some 
decrease in pinprick and light touch in both feet.  The 
impressions were DM and signs of diabetic PN.    

On October 2001 VA ophthalmology examination, the veteran had 
no ocular complaints other than some mild blurred vision.  
After examination, the doctor stated that the veteran had 
mild diabetic macular edema that had been treated fairly 
successfully with laser therapy in the left eye, giving him 
distance vision of 20/40.  Right eye uncorrected vision was 
20/30, and the eye had no areas the required laser treatment.  
There was background diabetic retinopathy in both eyes.

December 2001 VA outpatient records show that the veteran 
then weighed 273 pounds.  He had erratic eating and meal 
patterns.  After optometric examination, the impressions 
included insulin-dependent DM with moderate, bilateral non-
proliferative diabetic retinopathy.  
 
January 2002 VA outpatient records reflect that the veteran 
then weighed 287 pounds.  He was treated for a superficial 
diabetic ulcer of the left foot 2nd digit with some 
infection.  The ulcer did not probe to the bone.  There was 
no purulent drainage.  All left foot digits were cold to 
touch.  There was neuropathy with decreased sensation.  On 
podiatry evaluation in February, erythema was noted around 
the foot ulceration.  It was not intent.  The ulcer was 
granulating well.  There was no purulent drainage.  The 
ulcerative area was debrided.  When seen in the diabetic 
clinic in early March, the veteran weighed 293 pounds.  The 
assessment was that the veteran's glycemic control was 
improving considerably.  On podiatry evaluation in mid-March, 
the veteran weighed 297 pounds.  In April, his superficial 
foot ulcer was noted to be granulating, with no purulence.  
In June, the veteran weighed 293 pounds.  Podiatry evaluation 
showed a fair granulating base left toe ulceration.  There 
was surrounding cellulites, but no pain or history of 
serosanguineous drainage.  The lesion was debrided, and the 
dressing was changed.  A surgical shoe was prescribed to be 
worn at all times when weight bearing.  In July, the ulcer 
was noted to have healed.  His toe was purple, which the 
examiner felt was probably due to venous insufficiency.  X-
rays were negative for osteomyelitis.  

In late August 2002, the veteran was hospitalized at a VA 
medical facility for evaluation and treatment of an infected 
left foot ulcer.  He stated that he did not follow a diabetic 
diet at home, and would not follow one after hospital 
discharge. On examination, he weighed 295 pounds.  The left 
forefoot was grossly swollen, warm, and red.  The impression 
was severe soft tissue infection, apparently related to self-
inflicted skin debridement; rule-out abscess, necrotizing 
fasciitis.  The veteran was instructed to keep his foot 
elevated and not to ambulate.  Left foot computerized 
tomography showed extensive cellulitis and fasciitis, and no 
evidence of abscess formation or osteomyelitis.  The findings 
were consistent with mild myositis involving the muscles of 
the plantar aspects of the left foot.  Left foot magnetic 
resonance imaging showed no evidence of abscess or 
osteomyelitis.  At the time of hospital discharge in early 
September, the veteran was noted to have recovered well, and 
he was placed on crutches with instructions not to bear 
weight on the left foot until it healed.            

Reports of September and October 2002 VA podiatry evaluations 
note a superficial diabetic left foot ulcer with no pus or 
erythema and little or no drainage.  In early November, the 
assessments were insulin-dependent DM with PN, and diabetic 
foot ulcer without signs and symptoms of clinical infection.  
In late November, the foot appeared minimally erythematous 
and swollen.  Hyperkeratosis was debrided in December.

On January 2003 VA podiatry evaluation, the veteran's 
diabetic left foot ulcer under the 1st metatarsal head was 
noted to be re-epithelialized and completely healed.  He 
weighed 317 pounds.  In April, the veteran was noted to be 
doing well, out of a wheelchair and surgical shoe and 
ambulating in street shoes.  

In June 2003, the veteran was seen in a VA emergency room for 
complaints of worsening right lower extremity pain.  Right 
ankle and foot X-rays revealed a navicular fracture and early 
mid-foot changes consistent with a potential Charcot joint.  
The assessment was diabetic neuropathic pain.  On subsequent 
orthopedic evaluation, the veteran was noted to have glove 
and stocking diabetic neuropathy bilaterally.  On 
examination, motion of all extremities was within normal 
limits.  He could actively dorsiflex and plantar flex the 
toes and ankle.  Sensation was decreased over the lateral 
aspect of the foot.  The impression was subacute right 
navicular fracture and possible early Charcot foot changes.  
An orthopedic boot was prescribed, and crutches, minimal 
right foot weight bearing as tolerated, and foot elevation 
were recommended.  In early July, the veteran weighed 317 
pounds.  On mid-July podiatry evaluation, the assessment was 
Charcot neuropathy, rule out acute stage, and continued 
crutches and non-weight bearing were recommended.  On 
orthopedic evaluation, the veteran reported that the 
prescribed boot helped him a great deal, and he had no pain.  

On examination, the right foot appeared dry and edematous.  
Areas of thickening and calloused areas were very apparent.  
The veteran could actively dorsiflex and plantar flex the 
toes and ankle.  Sensation was decreased.  X-rays revealed 
what appeared to be a Charcot foot, with definite flattening 
of the arch apparent.  The assessment was developing right 
foot Charcot arthropathy secondary to DM, requiring molded 
shoes to minimize the likelihood of skin breakdown due to 
increasing deformity.  On late July podiatry evaluation, the 
veteran was instructed repeatedly to remain strictly non-
weight bearing, but he had been non-compliant.  On 
examination, the right foot was edematous.  There were no 
open lesions.  The assessments were insulin-dependent DM with 
neuropathy and beginning stages of peripheral vascular 
disease, right Charcot foot deformity, and right navicular 
fracture.  The veteran was instructed about the importance of 
non-weight bearing, and informed that he was increasing his 
problems by remaining weight-bearing, guaranteeing that the 
deformity would continue and become more so, and that he 
would continue to fracture.                        

On early August 2003 VA podiatry evaluation, the veteran was 
noted to continue weight bearing although repeatedly warned 
of the consequences: further fracture, bones washing away, 
increased foot deformity, rocker-bottom foot, etc.  On 
examination, the right foot appeared edematous.  The 
assessment was Charcot neuropathy, rule out acute stage.  In 
mid-August, the veteran continued to be non-compliant, 
walking excessively on the right foot.  On examination, the 
veteran wore support hose, and the right foot was slightly 
less swollen.  The assessments were insulin-dependent DM with 
neuropathy and peripheral vascular disease, and Charcot right 
foot entering quiescent stage.  In early and mid-September, 
the assessments were chronic Charcot and diabetic neuropathy, 
potentially acute stage because of increased warmth.  The 
veteran was noted to be non-compliant, unable and unwilling 
to be non-weight bearing.  In late September, the assessments 
were superficial abrasion on the dorsum of the left foot 
without signs and symptoms of clinical infection, and chronic 
Charcot and diabetic neuropathy.  A left molded shoe was 
appropriate.  On orthopedic evaluation, the veteran's right 
ankle was stable, with minimal tenderness about the right 
foot.  There was a recent abrasion on the dorsum of the right 
3rd toe.  It was felt that he could wear molded shoes 
bilaterally.  

On early October 2003 VA podiatry evaluation, the superficial 
layer of the skin was avulsed on the 3rd and 4th digits of the 
right foot.  The previous superficial abrasion on the dorsum 
of the left foot had healed.  In mid-October, the veteran 
continued to be non-compliant with right CamWalker 
instructions, jamming his toes repeatedly.  He wore a molded 
shoe on the left, and was now to begin wearing one on the 
right foot.  In early November, the veteran was seen in a VA 
emergency room for right foot pain.  Current examination of 
the right foot showed no definite ulcerations.  There was a 
bony tenderness, and swelling over the medial aspect of the 
foot proximally.  The impression was Charcot's arthropathy 
involving the right foot.  In December, the veteran weighed 
317 pounds.  On examination, there was mild pitting of the 
lower extremities.  There was a right Charcot joint, and 
there were no ulcers or lesions on the feet.  Weight loss was 
recommended.

Mid-January 2004 VA outpatient records reflect that the 
veteran then weighed    298 pounds.  He was noted to be non-
compliant with a diet at home.  Right foot pain was relieved 
by medications.  In late January, the veteran weighed 303 
pounds.  In February, his glucose readings were acceptable.  
He weighed 304 pounds.  

In connection with a March 2004 VA examination, the examiner 
reviewed the veteran's claims file.  The examiner noted that 
DM had been diagnosed 10 years ago, and the veteran had never 
had any history of diabetic ketoacidosis; he also denied any 
history of hypoglycemic episodes.  The veteran did not follow 
any specific diet.  DM and severe heart disease markedly 
restricted his activity, as he had to walk very slowly.  He 
was also extremely obese.  He was treated with insulin and 
oral agents.  He saw his diabetic care provider approximately 
every 3 months.  On examination, there was vascular 
insufficiency of the feet.  Pedal pulses were not palpable.  
The toes were bluish-red and cold.  There were scars of 
previous ulcerations on the feet.  There was 1+ bipedal 
edema.  The skin of both feet showed atrophic changes and 
loss of hair.  There was a residual right foot deformity 
following a bone fracture, evidence of fungal infection of 
the toes bilaterally, and a history of right Charcot foot.  
Ankle jerks were absent.  All sensations were markedly 
impaired below the knees in both lower extremities.  

The diagnoses were obesity, type 2 DM, hypertension, 
hyperlipidemia, ischemic coronary artery disease status post 
myocardial infarction, chronic congestive heart failure, 
chronic obstructive pulmonary disease, and chronic Charcot 
feet.  The physician commented that the veteran had type 2 DM 
and clinical evidence of diabetic neuropathy and retinopathy.  
He opined that it was at least as likely as not that 
essential hypertension had been aggravated and adversely 
affected by poorly-controlled DM, and estimated that the DM 
had made a 30 percent contribution toward the adverse effects 
of hypertension.  He also opined that, although 
hyperlipidemia was not secondary to DM, it was at least as 
likely as not that it had been aggravated and adversely 
affected by poorly controlled DM, and estimated that the DM 
had made a 75 percent contribution toward aggravating and 
adversely affecting the hyperlipidemia.           

In an April 2004 addendum to his March examination report, 
the VA physician opined that hypercholesterolemia was not 
secondary to DM, but that poor control of the veteran's blood 
sugar had aggravated his hypercholesterolemia with a              
75 percent contribution.   



III.  Analysis

A.  Secondary Service Connection for Hypertension and for 
Hypercholesterolemia

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski,    2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the veteran claims service connection for 
hypertension and hypercholesterolemia that he relates to his 
service-connected DM. 

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

The evidence in support of the veteran's claim consists of a 
March 2004 VA physician's opinion to the effect that it is at 
least as likely as not that essential hypertension has been 
aggravated and adversely affected by the veteran's service-
connected, poorly-controlled DM, and he estimated that the DM 
had made a 30 percent contribution toward the adverse effects 
of hypertension.  He also opined that, although 
hyperlipidemia was not secondary to DM, it is at least as 
likely as not that it has been aggravated and adversely 
affected by the poorly controlled DM, and estimated that the 
DM had made a 75 percent contribution toward aggravating and 
adversely affecting the hyperlipidemia.  In an April 2004 
addendum to his March examination report, the VA physician 
further opined that poor control of the veteran's blood sugar 
had aggravated his hypercholesterolemia with a 75 percent 
contribution.   

On this record, and affording the veteran the benefit of the 
doubt, the Board finds that the evidence supports the grant 
of service connection for additional hypertension and 
additional hypercholesterolemia as secondary to the veteran's 
service-connected DM.  The record does not indicate that 
events other than the service-connected DM also play a role 
in the etiology of veteran's hypertension or 
hypercholesterolemia, and the VA examiner's 2004 medical 
opinions constitute the sole, uncontradicted competent 
evidence indicating that there is at least a 50 percent 
probability that he suffers from additional impairment of 
earning capacity due to aggravation of his nonservice-
connected  hypertension and hypercholesterolemia by his 
service-connected DM.  

Accordingly, the Board finds that the Allen criteria for 
secondary service connection for hypertension and for 
hypercholesterolemia are met, permitting a full grant of the 
benefits sought on appeal with respect to those issues.  

B.  Claims for Higher Ratings  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson,       12 Vet. 
App. at 126.  

1.  Ratings Assigned for DM with Diabetic Retinopathy

Historically, the veteran's DM has been rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 7913.  
By rating action of September 2001, service connection for 
that disorder was granted and a 20 percent rating assigned 
from July 9, 2001.  By rating action of December 2001, the RO 
assigned an earlier effective date of June 28, 1993 for the 
grant of service connection for DM, and assigned an initial 
20 percent rating from that date to August 31, 2000; the RO 
also assigned a 40 percent rating from September 1, 2000.

The Board notes, initially, that DC 7913 pertaining to DM was 
revised effective May 7, 1996.  38 C.F.R. § 4.119 (1996); 
61 Fed. Reg. 20446 (May 7, 1996). As there is no indication 
that the revised criteria are intended to have retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective date of the new DC, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v, Principi, 17 Vet. App. 4, 
9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).   As the 
RO has considered the former and revised criteria, there is 
no due process bar to the Board doing likewise.

Under the former applicable rating criteria, a 20 percent 
rating is warranted for moderate DM which is controlled by a 
moderate insulin or oral hypoglycemic agent dosage and a 
restricted (maintenance) diet where there is no impairment of 
health or vigor or limitation of activity.  A 40 percent 
rating is warranted for moderately-severe DM requiring a 
large insulin dosage, a restricted diet, and careful 
regulation of activities (i.e., avoidance of strenuous 
occupational and recreational activities).  A 60 percent 
rating requires severe DM with episodes of ketoacidosis or 
hypoglycemic reactions; considerable loss of weight and 
strength; and mild complications such as pruritis ani, mild 
vascular deficiencies, or beginning diabetic ocular 
disturbances.  A 100 percent rating requires pronounced DM 
that is uncontrolled (i.e., with repeated episodes of 
ketoacidosis or hypoglycemic reactions), with a restricted 
diet, regulation of activities, and a progressive loss of 
weight and strength or severe complications.  38 C.F.R. 
§ 4.119 (as in effect prior to May 7, 1996).

Definitely established complications such as amputations, 
impairment of central visual acuity, PN with definite sensory 
or motor impairment or definitely established 
arteriosclerotic focalizations will be separately rated under 
the applicable DCs.  When the diagnosis of DM is definitely 
established, it is neither necessary nor advisable to request 
glucose tolerance tests for rating purposes.  NOTE following 
38 C.F.R. § 4.119 (as in effect prior to May 7, 1996).

Under the revised applicable criteria, DM requiring insulin 
or an oral hypoglycemic agent and a restricted diet warrants 
a 20 percent rating.  A 40 percent rating requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring 1 or 2 hospitalizations per year or twice 
a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating requires more than         1 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities), with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight or strength, or 
complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119 (as in effect on and after May 
7, 1996).

Complications of DM are to be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are considered part of 
the diabetic process under DC 7913.  Note 1 following 
38 C.F.R. § 4.119 (as in effect on and after May 7, 1996).

When DM has been conclusively diagnosed, a glucose tolerance 
test is not to be requested solely for rating purposes.  Note 
2 following 38 C.F.R. § 4.119 (as in effect on and after May 
7, 1996).

20/40 vision in both eyes warrants a noncompensable rating.  
38 C.F.R. § 4.84a (2004).

a.  An Initial Rating in Excess of 20 Percent Rating from 
June 28, 1993                     to August 31, 2000

Considering the evidence of record in light of the relevant 
authority, cited to above, the Board finds that, under either 
the former or revised applicable criteria, a rating in excess 
of 20 percent for DM with diabetic retinopathy is not 
warranted for the period prior to September 1, 2000.  

The Board finds that the symptoms of the veteran's DM, as 
documented between July 1993 and May 1996, are consistent 
with no more than the currently-assigned 20 percent rating 
under the former applicable rating criteria.  That record 
shows no more than moderate DM that is controlled by a 
moderate insulin or oral hypoglycemic agent dosage and a 
restricted (maintenance) diet, and no impairment of health or 
vigor or limitation of activity.

On July 1993 VA examination, the veteran was noted to be 
working on a part-time basis in the food service industry, 
and he stated that he had lost no time from work due to 
medical problems.  He had not previously been treated with 
insulin for DM, and weighed 278 pounds.  His DM was noted to 
be uncontrolled on oral medication.  August 1995 VA 
outpatient records show the beginning of treatment of the 
veteran's DM with insulin, and he weighed 273 pounds.  In 
October, his DM was assessed to be in fair control with 
insulin.  In January 1996, the veteran weighed 289 pounds.  
In February, he weighed 284 pounds, and his DM was assessed 
to be in fair control with insulin.  In May, he weighed 276 
pounds, and his glucose control was assessed to be much 
improved with additional medication.

The evidence simply does not establish moderately-severe DM 
requiring a large insulin dosage, a restricted diet, and 
careful regulation of activities (i.e., avoidance of 
strenuous occupational and recreational activities) so as to 
warrant at least the next higher, 40 percent rating under the 
former applicable criteria, for the period covered by medical 
records and other documents from July 1993 to May 1996.  

The Board also finds that the symptoms of the veteran's DM, 
as documented between May 1996 and August 2000, are 
consistent with no more than the currently-assigned 20 
percent rating under the revised applicable rating criteria.  
That record shows DM requiring insulin or an oral 
hypoglycemic agent and a restricted diet.  [Parenthetically, 
the Board notes that, even if, given the veteran's continuous 
prosecution of the claim, the former criteria were considered 
during this timeframe, the evidence shows no more than 
moderate DM controlled by a moderate insulin or oral 
hypoglycemic agent dosage and a restricted (maintenance) 
diet, and no impairment of health or vigor or limitation of 
activity, which is consistent with no more than a 40 percent 
rating under the former criteria.]

In May 1996, the veteran weighed 276 pounds, and his glucose 
control was assessed to be much improved with additional 
medication.  In September, he weighed 266 pounds, and his 
glucose control was assessed to be very good, and the 
examiner commented that the veteran had taken charge of his 
DM management.  Diet control and exercise were encouraged, 
and the veteran was discharged from the DM clinic.  In 
October, his DM was assessed to be controlled with 
medications, and he was instructed to attend a weight 
reduction clinic.  In February and May 1997, his DM was 
assessed to be controlled.  In June, the veteran weighed 269 
pounds.  His glucose readings demonstrated good control of DM 
with insulin and another medication.  He was noted to be very 
compliant with his diet.  In September, he weighed 262 
pounds.  He stated that he took insulin and that his blood 
sugars had been stable for quite some time.  His diet was 
noted to be very poor, and he needed diet counseling.  In 
November, he weighed 267 pounds.  In December, he weighed 265 
pounds.

In March 1998, the veteran weighed 272 pounds.  In April, he 
weighed 270 pounds.  Examination of the eyes showed no 
diabetic retinopathy.  In July, he weighed 270 pounds.  Eye 
clinical evaluation in August showed no background diabetic 
retinopathy.  In March 1999, the veteran was noted to be 
using prescribed DM medications appropriately.  Eye clinical 
evaluation in June showed mild background diabetic 
retinopathy.  In November, he weighed 282 pounds.  In March 
2000, the veteran weighed 276 pounds.  His DM was assessed to 
be in fair control.  Eye clinical evaluation showed DM and 
cotton spot macular edema of the left eye.  In April, he 
weighed 273 pounds.

The evidence simply does not establish moderately-severe DM 
requiring a large insulin dosage, a restricted diet, and 
careful regulation of activities (i.e., avoidance of 
strenuous occupational and recreational activities) so as to 
warrant at least the next higher, 40 percent rating under the 
former applicable criteria, or DM requiring insulin, a 
restricted diet, and regulation of activities so as to 
warrant at least the next higher, 40 percent rating under the 
revised applicable criteria, for the period covered by 
medical records and other documents from May 1996 to August 
2000.  

For all the foregoing reasons, the Board concludes that, 
during the period prior to September 1, 2000, the criteria 
for at least the next higher, 40 percent rating for DM have 
not been met under either the former or the revised 
applicable criteria.  It follows that the criteria for an 
even higher (60 or 100 percent) rating during this timeframe 
likewise are not met. 

b.  A Rating in Excess of 40 Percent Rating from September 1, 
2000

Considering the evidence of record in light of the relevant 
authority, cited to above, the Board finds that rating in 
excess of 40 percent for DM with diabetic retinopathy is not 
warranted at any time since September 1, 2000.  

The Board finds that the symptoms of the veteran's DM, as 
documented between September 2000 and 2004, are consistent 
with no more than the currently-assigned 40 percent rating 
under either applicable rating criteria.  That record shows 
no more than moderately-severe DM requiring a large insulin 
dosage, a restricted diet, and careful regulation of 
activities (i.e., avoidance of strenuous occupational and 
recreational activities) (former criteria), or DM requiring 
insulin, a restricted diet, and regulation of activities 
(revised criteria).

During this period, the veteran's recorded weight varied 
between 279 pounds in September 2000, a low of 265 pounds in 
August 2001, a high of 317 pounds during all of 2003, and 304 
pounds in February 2004.  He was regularly counseled on 
weight control and told that he needed to lose weight, but 
erratic eating and meal patterns were noted in December 2001.  
In August 2002, the veteran stated that he did not follow a 
diabetic diet at home, and would not follow one after VA 
hospital discharge.  In January 2004, the veteran was noted 
to be non-compliant with a diet at home.  On the most recent 
March 2004 VA examination, the examiner reviewed the 
veteran's medical history pertaining to his DM, and noted 
that he did not follow any specific diet and was extremely 
obese.  

In August 2001, it was noted that the veteran had not been 
seen in the diabetes clinic in a long time.  On October 2001 
VA examination, it was noted that he saw DM care providers 
approximately every 2 to 3 months.  On the most recent March 
2004 VA examination, the examiner reviewed the veteran's 
medical history pertaining to his DM, and noted that he saw 
his diabetic care provider approximately every 3 months.  In 
this regard, the Board notes that one of the revised rating 
criteria for a 60 percent rating for DM requires at least 
twice a month visits to a diabetic care provider. 

On October 2001 VA examination, the veteran was noted to be 
on a restricted diet for his DM, but he did not follow it too 
rigorously, and there was no restriction of his activities 
due to DM.  There was also no anal pruritis, which the Board 
notes is one of the findings that may entitle a claimant to a 
60 percent rating under the former rating criteria.  He 
denied ever having had diabetic ketoacidosis or hypoglycemic 
reactions.  On the most recent March 2004 VA examination, the 
examiner reviewed the veteran's medical history pertaining to 
his DM, and noted that he had never had any history of 
diabetic ketoacidosis.  He also denied any history of 
hypoglycemic episodes.  In this regard, the Board notes that 
one of the rating criteria for a 60 percent rating for DM 
requires a showing of episodes of ketoacidosis or 
hypoglycemic reactions.  

Eye clinical evaluation in November 2000 showed background 
diabetic retinopathy without cotton spot macular edema.  
Although October 2001 VA ophthalmologic examination showed 
mild diabetic macular edema which had been treated fairly 
successfully with laser therapy in the left eye, giving the 
veteran a distance vision of 20/40, and right eye uncorrected 
vision was 20/30, the Board notes that these findings do not 
entitle the veteran to a separate disability rating for 
diabetic retinopathy as a complication of DM, inasmuch as 
20/40 vision in both eyes warrants a only a noncompensable 
rating under the provisions of 38 C.F.R. § 4.84a, and such 
noncompensable complications are only considered part of the 
diabetic process under the revised criteria of DC 7913.

The evidence simply does not establish severe DM with 
episodes of ketoacidosis or hypoglycemic reactions, 
considerable loss of weight and strength, and mild 
complications such as pruritis ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances, so 
as to warrant at least the next higher, 60 percent rating 
under the former applicable criteria; or DM requiring 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring 1 or 2 hospitalizations per year, or twice a month 
visits to a diabetic care provider, plus complications that 
would not be compensable if separately evaluated, so as to 
warrant at least the next higher, 60 percent rating under the 
revised applicable criteria, for the period covered by 
medical records and other documents from September 2000 to 
2004.  

For all the foregoing reasons, the Board concludes that, 
during the period on and after September 1, 2000, the 
criteria for at least the next higher, 60 percent rating for 
DM have not been met under either the former or the revised 
applicable criteria.  It follows that the criteria for an 
even higher (100 percent) rating during this timeframe 
likewise are not met. 

2.  Initial 10 Percent Ratings Assigned for Right and for 
Left Lower Extremity PN

Historically, the veteran's right and left lower extremity PN 
have been rated under the provisions of 38 C.F.R. § 4.124a, 
DC 8521.  By rating action of December 2001, service 
connection for those disorders was granted and each was 
assigned an initial 10 percent rating from June 18, 2001.  

Under the criteria of DC 8521, a 10 percent rating is 
warranted for mild incomplete paralysis of the external 
popliteal (common peroneal) nerve.  A 20 percent rating 
requires moderate incomplete paralysis.  A 30 percent rating 
requires severe incomplete paralysis.  A 40 percent rating 
requires complete paralysis with foot drop and slight droop 
of the first phalanges of all toes, an inability to dorsiflex 
the foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes, loss of abduction of the foot, 
weakened adduction of the foot, and anesthesia covering the 
entire dorsum of the foot and toes.  38 C.F.R. § 4.124a.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that an initial rating in 
excess of 10 percent for PN of each lower extremity is not 
warranted.  While the Board finds that the veteran's PN of 
each lower extremity has become severely disabling, the 
record clearly documents that such exacerbation is due to the 
veteran's willful noncompliance with a VA treatment regimen 
specifically ordering non-weight-bearing on affected 
extremities.  As it is this noncompliance with the prescribed 
VA treatment regimen that is directly responsible for the 
aggravation and increased severity of the PN affecting each 
of the veteran's lower extremities (versus the natural 
progression of the condition), the Board finds that the 
criteria for a higher rating for either disability are not 
met.

Although the veteran complained of severe burning pain and 
mildly decreased sensation in both feet on October 2001 VA 
neurological examination, he denied weakness and 
incoordination, and power, tone, and bulk were normal on 
actual examination of the lower extremities.  Sensory 
examination showed marked decrease in vibration and position 
sense, and some decrease in pinprick and light touch in both 
feet.  The impressions were DM and signs of diabetic PN.    

In January 2002, the veteran was treated for a superficial 
diabetic ulcer of the left foot 2nd digit with some 
infection.  There was neuropathy with decreased sensation. 
However, subsequent podiatry evaluation showed that the ulcer 
had healed by July.  

In late August 2002, the veteran was hospitalized at a VA 
medical facility for evaluation and treatment of an infected 
left foot ulcer.  It was noted to have completely healed by 
January 2003.  In April, the veteran was noted to be doing 
well, out of a surgical shoe and ambulating in street shoes.  

In June 2003, the veteran was seen in a VA emergency room for 
complaints of worsening right lower extremity pain.  Right 
ankle and foot X-rays revealed a navicular fracture and early 
mid-foot changes consistent with a potential Charcot joint.  
The assessment was diabetic neuropathic pain.  On subsequent 
orthopedic evaluation, the veteran was noted to have glove 
and stocking diabetic neuropathy bilaterally.  However, 
motion of all extremities was within normal limits on 
examination, and he could actively dorsiflex and plantar flex 
the toes and ankle.  Sensation was decreased over the lateral 
aspect of the foot.  An orthopedic boot was prescribed, and 
crutches, minimal right foot weight bearing, and foot 
elevation were recommended.  On orthopedic evaluation in 
July, the veteran reported that the prescribed boot helped 
him a great deal, and he had no pain.  On examination, he 
could actively dorsiflex and plantar flex the right toes and 
ankle, but sensation was decreased.  The assessment was 
developing right foot Charcot arthropathy secondary to DM, 
requiring molded shoes to minimize the likelihood of skin 
breakdown due to increasing deformity.  On late July podiatry 
evaluation, the veteran was instructed repeatedly to remain 
strictly non-weight bearing, but he had been non-compliant.  
The assessments were insulin-dependent DM with neuropathy and 
beginning stages of peripheral vascular disease, right 
Charcot foot deformity, and right navicular fracture.  The 
veteran was instructed about the importance of non-weight 
bearing, and informed that he was increasing his problems by 
remaining weight-bearing, guaranteeing that the deformity 
would continue and become more so, and that he would continue 
to fracture.                        

On early August 2003 VA podiatry evaluation, the veteran was 
noted to continue weight bearing although repeatedly warned 
of the consequences: further fracture, bones washing away, 
increased foot deformity, rocker-bottom foot, etc.  On 
examination, the right foot appeared edematous.  The 
assessment was Charcot neuropathy, rule out acute stage.  In 
mid-August, the veteran continued to be non-compliant, 
walking excessively on the right foot.  The assessments were 
insulin-dependent DM with neuropathy and peripheral vascular 
disease, and Charcot right foot entering quiescent stage.  In 
early and mid-September, the veteran was noted to continue to 
be non-compliant, unable and unwilling to be non-weight 
bearing.  In late September, his right ankle was stable, with 
minimal tenderness about the right foot.    

On early October 2003 VA podiatry evaluation, the superficial 
layer of the skin was avulsed on the 3rd and 4th digits of the 
right foot.  The previous superficial abrasion on the dorsum 
of the left foot had healed.  In mid-October, the veteran 
continued to be non-compliant with right CamWalker 
instructions, jamming his toes repeatedly.  He wore a molded 
shoe on the left, and was now to begin wearing one on the 
right foot.  Mid-January 2004 VA outpatient records show that 
the veteran's right foot pain was relieved by medications.    

On March 2004 VA examination, the examiner noted that DM and 
severe heart disease markedly restricted the veteran's 
activity, as he had to walk very slowly.  He was also 
extremely obese.  On examination, there was vascular 
insufficiency of the feet.  Pedal pulses were not palpable.  
The toes were bluish-red and cold.  There were scars of 
previous ulcerations on the feet.  There was 1+ bipedal 
edema.  The skin of both feet showed atrophic changes and 
loss of hair.  There was a residual right foot deformity 
following a bone fracture, evidence of fungal infection of 
the toes bilaterally, and a history of right Charcot foot.  
Ankle jerks were absent.  All sensations were markedly 
impaired below the knees in both lower extremities.  The 
diagnoses included obesity, type 2 DM, and chronic Charcot 
feet.  The physician commented that the veteran had type 2 DM 
and clinical evidence of diabetic neuropathy.

Due to the veteran's documented noncompliance with a 
prescribed VA treatment regimen that has resulted in the 
exacerbation of his PN affecting each lower extremity, the 
Board finds that a rating in excess of the initial 10 percent 
assigned for PN of each lower extremity may not be granted, 
and that the claims must be denied.  As the 10 percent rating 
represents the greatest degree of allowable impairment since 
the June 18, 2001 effective date of the grant of service 
connection initial 10 percent rating on following the 
original grant of service connection, there is no basis for 
staged rating pursuant to Fenderson.  

3.  Conclusion

For all the foregoing reasons, the Board concludes that each 
claim for higher initial and subsequent ratings for each of 
the disabilities under consideration must be denied.   

In reaching these conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each of the 
veteran's claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Secondary service connection for hypertension, as secondary 
to service-connected DM with diabetic retinopathy, is 
granted.

Secondary service connection for hypercholesterolemia, as 
secondary to service-connected DM with diabetic retinopathy, 
is granted.

An initial rating in excess of 20 percent for DM with 
diabetic retinopathy, for the period from June 28, 1993 to 
August 31, 2000, is denied.

An rating in excess of 40 percent for DM with diabetic 
retinopathy, since September 1, 2000, is denied.

An initial rating in excess of 10 percent for right lower 
extremity PN is denied.

An initial rating in excess of 10 percent for left lower 
extremity PN is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


